Exhibit 10.2

AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of August 17, 2018, by and between Select Interior Concepts, Inc., a
Delaware corporation (the “Company”), and Kendall R. Hoyd (the “Executive”). The
above parties are referred to together herein as the “Parties,” and individually
as a “Party.”

RECITALS

A.    The Company and the Executive are parties to that certain Employment
Agreement dated as of November 22, 2017 (the “Employment Agreement”), pursuant
to which the Company agreed to employ the Executive, and the Executive agreed to
accept employment with the Company, on the terms and subject to the conditions
set forth therein.

B.    The Parties desire to amend the Employment Agreement on the terms and
conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the promises, terms and conditions contained
herein and such other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, each Party hereby agrees as follows:

A.    Defined Terms and Recitals. Except as otherwise defined herein, all
capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement. The Parties hereby agree that
the recitals set forth hereinabove are true and correct and incorporated into
this Amendment.

B.    Modifications to Purchase Agreement. The Parties agree that from and after
the date of this Amendment, the Employment Agreement shall be modified as
follows:

1.    The reference to “Chief Financial Officer” in the first sentence of
Section 1(a) of the Employment Agreement is changed to “President—RDS”.

2.    The following is added after the first sentence of Section 2(b) of the
Employment Agreement:

“During the Employment Period, the Annual Bonus shall be reviewed at least
annually for possible increase (but not decrease) in the Company’s sole
discretion, as determined by the Compensation Committee.”

3.    The reference to “subsection (h)” in Section 2(d)(iii) of the Employment
Agreement is changed to “subsection (g)”.

4.    The reference to “Sections 4(a) or (b)” in Section 5(a) of the Employment
Agreement is changed to “Section 3(a) or Section 3(b)”.

C.    No Further Modification. Except to the extent set forth herein, the
Employment Agreement remains unmodified and in full force and effect. In the
event of any inconsistency between the provisions of the Employment Agreement
and this Amendment, the terms of this Amendment shall control.



--------------------------------------------------------------------------------

D.    Governing Law. This Amendment shall be governed by and construed under and
in accordance with the laws of the State of California.

E.    Counterparts and Facsimile. This Amendment may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The Parties contemplate that they may be executing counterparts of
this Amendment transmitted by facsimile or email in PDF format and agree and
intend that a signature by either facsimile machine or email in PDF format shall
bind the Party so signing with the same effect as though the signature were an
original signature.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

COMPANY:

SELECT INTERIOR CONCEPTS, INC.

By:  

/s/ Tyrone Johnson

  Name: Tyrone Johnson   Title: Chief Executive Officer

 

EXECUTIVE:

/s/ Kendall R. Hoyd

Kendall R. Hoyd

Signature Page to the Amendment to Employment Agreement